           Case 1:18-cv-04520-TWT Document 4 Filed 11/19/18 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

                                          :
Tory Clark,                               :
                                          :
                    Plaintiff,            :
      v.                                  : Civil Action No.:
                                          : 1:18-cv-04520-TWT-JKL
Empire Credit & Collection, Inc.; and     :
DOES 1-10, inclusive,                     :                                        (
                                          :                                        D
                    Defendants.           :                                        R
                                          :                                        H


                 PLAINTIFF TORY CLARK’S NOTICE OF
              VOLUNTARY DISMISSAL WITHOUT PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and L.R. 41.1, Plaintiff Tory

Clark, through counsel, hereby withdraws the complaint and voluntarily dismisses

this action without prejudice.

Dated: November 19, 2018

                                          Respectfully submitted,

                                          /s/ Sergei Lemberg, Esq.
                                          Attorney Bar No.: 598666
                                          Attorney for Plaintiff Tory Clark
                                          LEMBERG LAW, L.L.C.
                                          43 Danbury Road, 3rd Floor
                                          Wilton, CT 06897
                                          Telephone: (203) 653-2250
                                          Facsimile: (203) 653-3424
          Case 1:18-cv-04520-TWT Document 4 Filed 11/19/18 Page 2 of 2



                        CERTIFICATE OF SERVICE

      I hereby certify that on November 19, 2018, a true and correct copy of the

foregoing Notice of Voluntary Dismissal without Prejudice was filed with the

Clerk of Court via the CM/ECF System and that the document is available on ECF

system.

                                        /s/ Sergei Lemberg, Esq.
                                        Attorney Bar No.: 598666
                                        Attorney for Plaintiff Tory Clark
